THE plaintiff, John S. Moreland, as garnishee of George D. Fleming, defendant below, appellant, v. Every Evening Publishing Company, plaintiff below, respondent, appealed from a judgment so recovered against him before a justice of the peace of the county. In March, 1880, he bought goods of said Fleming to the amount of about one hundred and fifty dollars on *Page 344 
credit, and afterwards paid the greater part of it to him. Bought them of him as his goods, and which he represented and sold to him as his goods, and the bill for them was so made by him. That on his appearance to the attachment before the justice of the peace at the suit of the Every Evening Publishing Company, he answered that he was indebted to George D. Fleming in the sum of sixty-two dollars and fifty-one cents, and upon that answer judgment was given against him for that company for the amount of its judgment against Fleming, which was thirty dollars.
The Court instructed the jury that the appellant and garnishee in the case could not take or maintain the appeal, and that their verdict, should be for the respondent, the Every Evening Publishing Company, for damages to the amount of its judgment against George D. Fleming, debt, interest and costs.